Citation Nr: 1424350	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for Barrett's esophagus with gastritis.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1978 to July 1978 and from September 1986 to December 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction resides with the Winston-Salem RO.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.
  
The Veteran testified before the undersigned in an April 21014 videoconference hearing, the transcript of which is included in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that higher ratings are warranted for both his gastroesophageal and bilateral knee disabilities.  

Specifically, during the April 2014 Board hearing, the Veteran testified that his bilateral knee disability had worsened since the most recent VA examination in April 2010.  The Veteran testified that his bilateral knee disability manifests symptoms of constant pain, swelling, locking, instability, and giving way several time per week.  See April 2014 Board Hearing Transcript at pg. 8.  In light of the Veteran's allegations of a worsening bilateral knee disability since his last VA examination, another examination should be undertaken.

As to the claim for an increased rating for Barrett's esophagus with gastritis, the Veteran similarly testified that his disability had worsened since the most recent August 2013 VA examination report.  For instance, in the August 2013 VA examination report, the examiner noted that the Veteran's esophageal disability manifested symptoms of reflux and dysphagia (difficulty swallowing).  However, during the April 2014 Board hearing, the Veteran reported additional symptoms of pyrosis (heartburn), regurgitation, arm and shoulder pain, and sleep disturbance.  See April 2014 Board Hearing Transcript at pgs. 12-15.  The Board notes that the Veteran's Barrett's esophagus with gastritis is currently rated under Diagnostic Code 7346 (hiatal hernia) and the additional symptoms reported by the Veteran during the April 2014 Board hearing are specifically contemplated in the 30 percent disability under Diagnostic Code 7346.  38 C.F.R. § 4.114.  Accordingly, the Veteran should be afforded another VA examination to assist in determining the current level of severity of the Veteran's Barrett's esophagus with gastritis disability.

Moreover, during the April 2014 Board videoconference hearing, the Veteran's representative stated that he was submitting additional evidence, to include the Veteran's log of each esophageal episode and lay statements from people that observed symptoms of his disabilities.  See April 2014 Board Hearing Transcript at pg. 20.  The Veteran's representative stated that a waiver of RO consideration for the additional evidence had been submitted.  Id. at pg. 2.  Upon review of the evidence currently of record, it does not appear that this additional evidence was associated with the claims file and/or the Virtual VA electronic claims file.  On remand, efforts should be made to locate and associate with the record the additional evidence submitted by the Veteran at the April 2014 Board hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain the evidence submitted by the Veteran at his April 2014 Board videoconference hearing, described as a log of each esophageal episode and lay statements from people that observed symptoms of his disabilities.  If the evidence is not located, a negative response should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to resubmit the evidence. 

2.  Then, schedule the Veteran for an examination to determine the current degree of severity of his bilateral knee disability.  The relevant documents in the claims file should be made available to the VA examiner.
All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3.  Schedule the Veteran for an examination to determine the current degree of severity of his Barrett's esophagus with gastritis disability.  The relevant documents in the claims file should be made available to the VA examiner.
All opinions are to be accompanied by a rationale consistent with the evidence of record. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



